Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered March 12, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it is sufficient as a matter of law to support the defendant’s conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power we are satisfied that the defendant’s guilt was established beyond a reasonable doubt, and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Based upon the defendant’s background and the nature of the crime, the sentencing court did not abuse its discretion in imposing sentence (see, People v Suitte, 90 AD2d 80). Mengano, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.